Citation Nr: 0530890	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  02-06 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE


Entitlement to service connection for anxiety disorder 
claimed as secondary to medications taken for service-
connected irritable bowel disease with gastritis and 
cholecystectomy.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1968 to April 
1971 and from December 1972 to March 1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In December 
2003 the Board remanded this case for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that his anxiety disorder is secondary to 
medications taken for his service-connected irritable bowel 
disease with gastritis and cholecystectomy.  Service 
connection may be granted for disability that is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (1997).  In Allen v. Brown, the Court held 
that "when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to 
aggravation."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).

The claims folder shows that the veteran has been on various 
medications, including Mesalamine.  The veteran submitted 
evidence from the Internet indicating that anxiety is a rare 
side effect Mesalamine.  During a March 2001 VA examination, 
the examiner indicated that the pharmacist that was consulted 
stated that Mesalamine generally does not cause panic 
attacks.  The diagnosis was anxiety disorder and the examiner 
opined that it was a subsyndromal set of PTSD symptoms 
although the veteran did not meet the requirements for a PTSD 
diagnosis.  

The Board also notes that a December 18, 1999 VA progress 
note showed that the veteran had episodes associated with his 
anxiety when he started taking Cisapride for mild 
gastroparesis.  Under the circumstances of this case, the 
Board finds that a VA examination is warranted to determine 
whether the veteran's anxiety disorder is secondary to 
medications taken for his service-connected irritable bowel 
disease with gastritis and cholecystectomy.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature and etiology of his 
anxiety disorder.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in connection 
with the examination.  The examiner 
should provide an opinion as to the 
etiology of the anxiety disorder, to 
include the following: whether it is at 
least as likely as not that the veteran's 
anxiety disorder was caused or aggravated 
(i.e. increased in disability) by his 
service-connected irritable bowel disease 
with gastritis and cholecystectomy, to 
specifically include any medications 
taken for the service-connected irritable 
bowel disease with gastritis and 
cholecystectomy.  A complete rationale 
should be provided for all opinions 
expressed.

2.  After completion of the above, and 
any other development deemed necessary, 
the RO should review the expanded record 
and determine if the benefit sought can 
be granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


